Citation Nr: 0942398	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  08-15 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for back strain, status post lumbar fusion, for the 
period from July 20, 2005 to January 22, 2007.

2.  Entitlement to an evaluation in excess of 20 percent for 
back strain, status post lumbar fusion, for the period on and 
after January 23, 2007.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to February 
1967.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In an August 2009 statement, the Veteran requested a hearing 
before the Board at the RO.  The evidence of record does not 
show that the Veteran has ever been provided with a hearing.

Accordingly, the case is remanded for the following action:

The RO must place the Veteran's name on 
the docket for a hearing before the Board 
at the RO.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2009).


